Title: To Thomas Jefferson from Samuel Miller, 10 June 1802
From: Miller, Samuel
To: Jefferson, Thomas


            Sir,New-York, June 10 1802.
            I do myself the honor to transmit herewith a copy of the annual publication of our Missionary Society. The information which it contains respecting our exertions, & the result of them during the past year, may, perhaps, not be altogether uninteresting to you. Be pleased to accept of it, as a small testimony of that high respect with which I have the honor to be, your humble servant,
            Saml: Miller.
          